Name: Commission Regulation (EEC) No 1762/90 of 27 June 1990 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 90 Official Journal of the European Communities No L 162/27 COMMISSION REGULATION (EEC) No 1762/90 of 27 June 1990 adapting the accession compensatory amounts fixed in the sugar sector by Regulation (EEC) No 581 /86 amounts applicable to trade with Portugal ; whereas to this end and for reasons of clarity it is appropriate to provide for a new Annex, showing the adapted compensa ­ tory amounts, to Commission Regulation (EEC) No 581 /86 of 28 February 1986 laying down detailed rules for the application of the system of accession compensatory amounts and fixing accession compensatory amounts in the sugar sector (4), last as amended by Regulation (EEC) No 1866/89(0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 469/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts in the sugar sector ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 238 of the Act of Accession provides for an alignment of the Portuguese prices on the common prices in stages owing to their level in Portugal ; whereas this alignment concerns the intervention price for white sugar applicable in that Member State ; whereas this price has been fixed for the marketing year beginning on 1 July 1990 by Council Regulation (EEC) No 1313/89 of 14 May 1990 , fixing for the 1990/91 marketing year, the derived intervention prices for white sugar, the interven ­ tion price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal ( 2) ; Whereas the prices fixed by Regulation (EEC) No 1313/90 have been reduced by the application of the coefficient of 1,001712 fixed by Commission Regulation (EEC) No 784/90 (3) ; Whereas the alignment on 1 July 1990 of the said prices makes it necessary to adapt the accession compensatory HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 581 /86 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 32 . (2) OJ No L 132, 23 . 5. 1990 , p. 3 . (3) OJ No L 83, 30 . 3 . 1990 , p. 102. (") OJ No L 57, 1 . 3 . 1986, p. 27 . O OJ No L 181 , 28 . 6 . 1989, p. 23 . A N N E X A N N E X 1 Ac ce ss io n co m pe ns at or y am ou nt s to be ch ar ge d (- ) or to be gr an te d (+ ) in th e fo llo wi ng tra de : C N co de O -O H A dd it io na l co de (2) Fr om Sp ain to th ir d co un tr ie s or to th e C om m un ity of T en F ro m th ir d co un tr ie s or fr om th e Co m m un ity of T en to Sp ai n Fr om Po rtu ga l ex cl ud in g th e A zo re s to th ir d co un tr ie s or to th e C om m un ity of T en F ro m th ir d co un tr ie s or fr om th e Co m m un ity of T en to Po rtu ga l ex cl ud in g th e A zo re s F ro m th e A zo re s to th ir d co un tr ie s or to th e C om m un ity of T en F ro m th ir d co un tr ie s or fr om th e Co m m un ity of T en to th e A zo re s Fr om Sp ain to Po rtu ga l ex cl ud in g th e A zo re s Fr om Po rtu ga l ex cl ud in g th e A zo re s to Sp ai n Fr om Sp ain to th e A zo re s F ro m th e A zo re s to Sp ain Fr om Po rtu ga l ex cl ud in g th e A zo re s to th e A zo re s Fr om th e A zo re s to Po rtu ga l ex cl ud in g th e A zo re s EC U /1 00 0 kg 12 12 91 10 ex 12 12 91 90 (') L + 7, 09 + 26 ,2 3 - 7, 09 - 26 ,2 3 + 1, 26 + 4, 66 - 1, 26 - 4, 66 + 1, 26 + 4, 66 - 1, 26 - 4, 66 + 5, 83 + 21 ,5 7 - 5, 83 - 21 ,5 7 + 5, 83 + 21 ,5 7 - 5, 83 - 21 ,5 7 EC U /1 00 kg 17 01 91 00 17 01 99 10 17 01 99 90 17 01 11 10 17 01 11 90 17 01 12 10 17 01 12 90 } «6 7 I5 I73 3 7 73 40 73 34 73 35 + 8, 60 + 7, 91 - 8, 60 - 7, 91 - 2, 46 - 2, 26 + 2, 46 + 2, 26 - 1, 75 - 1, 61 + 1, 75 + 1, 61 + 11 ,0 6 + 10 ,1 8 - 11 ,0 6 - 10 ,1 8 + 10 ,3 5 + 9, 52 - 10 ,3 5 - 9, 52 - 0, 71 - 0, 65 + 0, 71 + 0, 65 Ba sic co m pe ns ato ry am ou nt s in EC U pe r 1% of su cro se co nt en t or , an d pe r 10 0 kg ne t of pr od uc ts in as th e ca se m ay be ,o f ex tra cta bl e su ga r qu es tio n 17 02 60 90 17 02 90 90 17 02 90 60 17 02 90 71 21 06 90 59 j10 11 12 6 I { I {73 46 73 47 73 50 73 51 "7 35 5 73 56 74 24 74 25 + 0, 08 60 - 0, 08 60 - 0, 02 46 + 0, 02 46 - 0, 01 75 + 0, 01 75 + 0, 11 06 - 0, 11 06 + 0, 10 35 - 0, 10 35 - 0, 00 71 + 0, 00 71 No L 162/28 Official Journal of the European Communities 28 . 6 . 90 (l) Su ga r be et, dr ied or po wd ere d, of a su cro se co nt en t, on a ba sis of dr y m att er ,o f at lea st 50 % . (2) Se e ap pe nd ix to An ne x I to Co m m iss io n Re gu lat io n (E EC ) No 18 52 /8 8 (O J No L 16 7, 1. 7. 19 88 ,p . 1).